Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 1 of 9 PageID 1581




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

    MEREDITH METZLER, DIANA BELICH,
    BLEAN TAYE, and STEVEN BRUNO,
    individually and on behalf of
    others similarly situated,

               Plaintiffs,

    v.                               Case No. 8:19-cv-2289-T-33CPT

    MEDICAL MANAGEMENT
    INTERNATIONAL, INC., A CARING
    DOCTOR (MINNESOTA), PA,
    A CARING DOCTOR (TEXAS), PC,
    A CARING DOCTOR (NEW JERSEY),
    PC, XYZ CORPORATIONS 1-45,
    all collectively d/b/a
    BANFIELD PET HOSPITAL,

              Defendants.
    ______________________________/
                                    ORDER
          This matter is before the Court pursuant to the parties’

    Joint Motion for Approval of Settlement (Doc. # 110), filed

    on September 8, 2020. For the reasons set forth below, the

    Court grants the motion in part.

    I.    Background

          Plaintiffs Meredith Metzler, Diana Belich, Blean Taye,

    and Steven Bruno (“Named Plaintiffs”) filed this Fair Labor

    Standards Act (FLSA) case against their former employer,

    Medical Management International, Inc.,          on September 13,




                                      1
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 2 of 9 PageID 1582




    2019. (Doc. # 1). Named Plaintiffs amended their complaint on

    January 7, 2020, adding several other defendants, all doing

    business as Banfield Pet Hospital. (Doc. # 45). Defendants

    then filed an answer to the amended complaint on January 21,

    2020. (Doc. # 55).

          On     January    21,     2020,        Named    Plaintiffs    sought     to

    conditionally certify an FLSA collective action and authorize

    notice to potential collective members. (Doc. # 54). The Court

    conditionally certified this FLSA collective action on March

    4,   2020.    (Doc.     #    67).   In   addition        to   the   four    Named

    Plaintiffs,      nine       plaintiffs       opted-in    before     notice    was

    authorized      (“Pre-Notice         Opt-In          Plaintiffs”)     and     198

    plaintiffs joined the suit after notice was issued, totaling

    211 current and former employees in the collective action.

    (Doc. # 110 at 5).

          On     January    24,     2020,    the     Court    entered    its     Case

    Management and Scheduling Order. (Doc. # 59). On July 20,

    2020, the parties notified the Court that they had reached a

    settlement agreement. (Doc. # 106). On September 8, 2020, the

    parties filed this Motion for Approval of Settlement. (Doc.

    # 110). On September 15, 2020, the Court directed the parties

    to provide more information as to the attorneys’ billing

    records. (Doc. # 111). The parties provided such information


                                             2
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 3 of 9 PageID 1583




    on September 23, 2020. (Doc. # 114). On October 1, 2020, the

    Court directed the parties to file supplemental briefing on

    the issue of whether service awards are lawful under recent

    Eleventh Circuit precedent. (Doc. # 115). The parties filed

    a joint supplemental brief on October 5, 2020. (Doc. # 116).

    The Motion is now ripe for review.

    II.   Discussion

          A.   Final Certification Requirement

          As an initial matter, a number of courts have found that

    final certification is required before a district court may

    approve an FLSA collective action settlement. See, e.g.,

    Ruddell v. Manfre, No. 3:14–cv-873–J–34MCR, 2015 WL 7252947,

    at *1 (M.D. Fla. Nov. 17, 2015) (citing cases). However, the

    Court deems such final certification unnecessary here.

          The Court finds the analysis in Campbell v. Pincher’s

    Beach Bar Grill Inc. persuasive. No. 2:15-cv-695-FtM-99MRM,

    2017 WL 3700629, at *2 (M.D. Fla. Aug. 24, 2017), report and

    recommendation adopted, No. 2:15-cv-695-FtM-99MRM, 2017 WL

    3668889 (M.D. Fla. Aug. 25, 2017). There, the court noted

    that the cases in this District requiring final certification

    cited no binding Eleventh Circuit precedent. Id. Rather, the

    only Eleventh Circuit precedent cited in support of this

    prerequisite is Anderson v. Cagle’s Inc., 488 F.3d 945, 951-


                                      3
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 4 of 9 PageID 1584




    53 (11th Cir. 2007), which analyzes the two-stage process

    typically followed in certifying collective actions, but does

    not   mandate     final    certification         prior     to   approving

    settlements.

          Importantly, the Eleventh Circuit in Anderson explained

    that the second stage of final certification usually occurs

    when “discovery is largely complete and the matter is ready

    for trial.” Id. at 953. The parties in Campbell distinguished

    this scenario from their settlement, where discovery was

    incomplete and both parties were eager to end the matter

    without final certification. Campbell, 2017 WL 3700629, at

    *2. The court in Campbell deemed this distinction compelling,

    finding final certification premature when “the parties have

    not   completed   the   discovery       needed   to    either   support   a

    collective     action     or   alternatively          to   decertify   the

    collective action.” Id.

          In line with Campbell and a number of similar cases in

    this District and given that discovery in the instant case is

    incomplete, the Court finds that final certification is not

    required before approving this settlement. See, e.g., Czopek

    v. TBC Retail Grp., No. 8:14-cv-675-T-36TBM, 2016 WL 7116112,

    at *4 (M.D. Fla. Nov. 7, 2016), report and recommendation

    adopted, No. 8:14-cv-675-T-36TBM, 2016 WL 7104187 (M.D. Fla.


                                        4
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 5 of 9 PageID 1585




    Dec. 6, 2016) (approving an FLSA settlement at the conditional

    certification stage);      Aguirre-Molina v. Truscapes        SW FLA

    Inc., No. 2:15-cv-608-FtM-38CM, 2017 WL 10992731, at *4 (M.D.

    Fla. May 3, 2017), report and recommendation adopted, No.

    2:15-cv-608-FtM-38CM, 2017 WL 10992447 (M.D. Fla. May 5,

    2017) (same).

           B.    Fairness and Reasonableness of the Settlement

           Turning to the settlement agreement, Plaintiffs allege

    that Defendants violated the overtime provisions of the FLSA.

    (Doc. # 1). Accordingly, any settlement reached between the

    parties is subject to judicial scrutiny. Lynn’s Food Stores,

    Inc. v. United States, 679 F.2d 1350, 1353-55 (11th Cir.

    1982). The parties reached a settlement wherein it was agreed

    that   the   Plaintiffs   would   receive   $410,000   in   damages,

    inclusive of service awards. (Doc. # 110-1 at 5).

           The Court must consider several factors in deciding

    whether to approve a settlement agreement in an FLSA case. As

    explained in Bonetti v. Embarq Management Company, 715 F.

    Supp. 2d 1222, 1228 (M.D. Fla. 2009),

           if the parties submit a proposed FLSA settlement
           that,(1) constitutes a compromise          of the
           plaintiff’s claims; (2) makes a full and adequate
           disclosure of the terms of settlement, including
           the factors and reasons considered in reaching same
           and justifying the compromise of the plaintiff’s
           claims; and (3) represents that the plaintiff’s


                                      5
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 6 of 9 PageID 1586




          attorneys’ fee was agreed upon separately and
          without regard to the amount paid to the plaintiff,
          then, unless the settlement does not appear
          reasonable on its face or there is reason to believe
          that the plaintiff’s recovery was adversely
          affected by the amount of fees paid to his attorney,
          the Court will approve the settlement without
          separately considering the reasonableness of the
          fee to be paid to plaintiff’s counsel.

    Pursuant    to   Bonetti    and    other        governing    law,   the     Court

    approves in part the compromise reached by the parties in an

    effort to amicably settle this case.

          The   terms    of    the    settlement       agreement    provide      for

    $373,250    in   damages    to    be   paid       to   all   members    of    the

    collective action, distributed pro rata based on workweeks

    during the three years preceding this litigation. (Doc. # 110

    at 7-8). The average amount payable to each member is $1,174.

    (Id. at 17).        Additionally, “50% of the payment to each

    Participating Member[] will be treated as back wages and 50%

    of such payment will be treated as interest, any applicable

    penalties, liquidated damages and other non-wage relief.”

    (Id. at 7-8). The settlement agreement also provides for

    $36,750 in service awards, known as incentive or enhancement

    awards, to the Named Plaintiffs and the Pre-Notice Opt-In

    Plaintiffs. (Id. at 7).

          Regarding     the    $373,250        in   damages,     courts    in    this

    District have previously found the use of such a pro rata


                                           6
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 7 of 9 PageID 1587




    formula fair. See Lytle v. Lowe’s Home Centers, Inc., No.

    8:12-cv-1848-T-33TBM, 2014 WL 12617552, at *3 (M.D. Fla. Oct.

    30, 2014), report and recommendation adopted sub nom., Lytle

    v. Lowe’s Home Centers, Inc., No. 8:12-cv-1848-T-33TBM, 2014

    WL 12616124 (M.D. Fla. Nov. 7, 2014). Thus, the means of

    distributing these damages to Plaintiffs appear fair and

    reasonable.

          However, in light of recent Eleventh Circuit precedent

    and a possible rehearing en banc, the Court denies approval

    of the requested service awards at this juncture. See Johnson

    v. NPAS Sols., LLC, No. 18-12344, 2020 WL 5553312, at *11

    (11th Cir. Sept. 17, 2020) (prohibiting a $6,000 incentive

    award despite the fact that such awards are “fairly typical

    in class actions” (citation omitted)); see also Jairam v.

    Colourpop    Cosmetics,   LLC,   No.    19-CV-62438-RAR,    2020    WL

    5848620, at *3 (S.D. Fla. Oct. 1, 2020) (relying on Johnson

    in   disapproving   service    awards   in   a   TCPA   class   action

    settlement); Kuhr v. Mayo Clinic Jacksonville, No. 3:19-cv-

    453-J-34MCR, 2020 WL 5912350, at *8 (M.D. Fla. Oct. 6, 2020)

    (disallowing service awards in an FCCPA class action).

          In addition to damages, Defendants have agreed to pay

    $350,000.00 in attorneys’ fees and $35,000.00 in costs. (Doc.

    # 110 at 10). The parties represent that these attorneys’


                                      7
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 8 of 9 PageID 1588




    fees were negotiated separately and without regard to the

    amount to be paid to Plaintiffs for alleged FLSA violations.

    (Id.). Although the Court finds the attorneys’ hourly rates

    and hours billed excessive for the region, at this juncture,

    the Court will not set aside this aspect of the settlement,

    which was agreed upon by competent, experienced counsel, and

    which compensates Plaintiffs in full.

          Therefore, the Court finds that the settlement as to the

    $373,250 in damages, $350,000 in attorneys’ fees, and $35,000

    in costs is fair, representing a reasonable compromise of the

    parties’ dispute. However, the Court refrains from approving

    the service awards at this time.

          Accordingly, it is

          ORDERED, ADJUDGED, and DECREED that:

    (1)   The parties’ Joint Motion for Approval of Settlement

          (Doc. # 110) is GRANTED in part.

    (2)   The Court approves the award of $373,250 in damages, to

          be distributed pro rata, $350,000 in attorneys’ fees,

          and $35,000 in costs. The Court denies approval of

          $36,750 in service awards.

    (3)   The case is dismissed with prejudice as to the approved

          damages, attorneys’ fees, and costs in accordance with

          the terms set forth in the parties’ executed settlement


                                      8
Case 8:19-cv-02289-VMC-CPT Document 117 Filed 10/09/20 Page 9 of 9 PageID 1589




          agreement. The Court declines to retain jurisdiction to

          enforce the settlement agreement.

    (4)   The Court retains jurisdiction for the limited purpose

          of   revisiting   the   denial   of   service   awards   if   the

          Eleventh Circuit holds a rehearing en banc in Johnson v.

          NPAS Sols., LLC. and reverses its decision. The parties

          may then move for reconsideration upon such a reversal.

          DONE and ORDERED in Chambers, in Tampa, Florida, this

    9th day of October, 2020.




                                      9
